Archibald C. Wemple, J.
This court has carefully reviewed the information, the wire-tap order, the testimony, the evidence, the newspaper item, the motions made during the trial, the remarks of the Assistant District Attorney, and has listened attentively to the arguments of counsel both on the original appeal and on the motion for reargument. In addition, the court has again examined the points of law raised in the defendant’s brief.
A re-examination and a review by this court indicates that there is no reason to disturb the decision of this court dated February 25, 1959 (People v. Vitalo, 15 Misc 2d 868) and the order entered therein. The sentence imposed upon this defendant, while longer than that imposed by some courts for similar offenses and the fine imposed are not excessive, nor out of line when the past record of this defendant is taken into consideration.
Based upon the record herein and the probation report, there is no convincing reason advanced to reverse the conviction or to modify the sentence of the defendant herein. '
Judgment of conviction is affirmed. Submit order accordingly.